Title: From James Madison to Charles Pinckney, 9 June 1801
From: Madison, James
To: Pinckney, Charles


Sir,
Department of State Washington 9th. June 1801
Herewith you will receive your commission as Minister Plenipotentiary to His Catholic Majesty, and the customary letter of credence. In presenting the latter, the President wishes you to enforce the friendly assurances it gives, by a repetition of them in terms that will best convey the sincere and earnest desire of the United States to cultivate harmony and confidence between the two countries, and to improve the commercial relations which are so favourable to the interests of both. Knowing such to be the sentiments and views entertained by your constituents, you will be careful to let them be exemplified both in the exercise of your public functions, and in the tenor of your personal deportment. Should any occasion unfortunately and unexpectedly arise, on which unfriendly and offensive returns may be made to these manifestations of cordiality, confidence and respect on the part of the United States, the President relies on your discernment and discretion so to combine the regard due to the dignity of your country, with its neutral disposition and pacific policy, as to avoid improper condescentions on the one hand, and injurious collisions on the other; leaning always on the side of moderation as being itself an essential part of true dignity, and transmitting without delay a full and faithful report of the case for the information of the President.
The documents and letters belonging to the Legation which you will receive from Colo. Humphrey’s, will put you in possession of the several subjects remaining unfinished in his hands. These you will pursue into their proper result. You will find that he has been instructed to urge particularly on the Spanish Government redress for such of our Citizens as have suffered from captures made by privateers unlawfully cruising out of Spanish ports, and from wrongful condemnations both by Spanish Tribunals and by decisions of French Consuls within Spanish jurisdiction. In all these cases it will be your duty to carry on the proper measures in train for obtaining justice. Colo. Humphreys, you will find, thinks that the Spanish Government means to turn us over for redress, to the French Republic, in all cases where the prizes have been under French commissions, or been condemned by French Consuls. You will be at no loss to combat such an idea by proper arguments drawn from sources in your possession, or within your reach, and by suitable appeals to the principles and motives which ought to direct the conduct of a wise and just Government; more especially towards a nation entertaining the sentiments and observing the conduct, which have been experienced by Spain from the United States.
The spoliations committed on our trade, for which Spain is held responsible, are known to be already of very great amount, and it is to be apprehended that they may not have yet ceased. The documents and information to be obtained from Colo. Humphreys and the Consul at Madrid, will assist you essentially in forming an idea of the value and extent of them. Hitherto redress has been sought sometimes in tribunals of justice, sometimes by applications to the Government, and sometimes in both of these modes. Experience has sufficiently shewn, that neither the one nor the other, nor both can be relied on for obtaining full justice to our injured citizens. Some other effort therefore is due to the sufferers, and let me add to the dignity of the United States, which must always feel the insults offered to the rights of individual citizens. The only pacific effort that seems to remain, is that of proposing a joint tribunal, with full powers to investigate and decide all claims for indemnification which may be presented to it, within a reasonable time. The treaty of  with Spain as well as that of 1794 with Great Britain will furnish at once the motives and a model for such an institution. In general it must be the most equitable and satisfactory provision for adjusting controversies of such a kind between independent nations; and it may be urged more particularly that there is no less reason for extending it to cases subsequent to the Spanish Treaty than there was for applying it to cases of antecedent date. You will be sensible of the very great importance of this subject, both as to the great interest which it involves; and the manner in which a just provision for it is to be pursued. The President commits it to your hands, with expectations which it will require all your zeal, your patriotism and your delicate management to fulfil.
On different occasions since the commencement of the French Revolution, opinions and reports have prevailed that some part of the Spanish possessions, including New Orleans and the Mouth of the Mississippi had been, or was to be transferred to France. Of late, information has been received thro’ several channels, making it probable that some arrangement for that purpose has been concerted. Neither the extent of the cession however, nor the consideration on which it is made, is yet reduced to certainty and precision. The whole subject will deserve and engage your early and vigilant enquiries, and may require a very delicate and circumspect management. What the motives of Spain in this transaction may be, is not so obvious. The policy of France in it, so far at least as relates to the United States, cannot be mistaken. Whilst she remained on the footing of confidence and affection with the United States, which originated during our revolution, and was strengthened during the early stages of her own, it may be presumed that she adhered to the policy which in the Treaty of 1778, renounced the acquisition of Continental Territory in North America, and was more disposed to shun the collisions threatened by posses[s]ions in that quarter coterminous with ours, than to pursue objects to which the commanding position at the mouth of the Mississippi might be made subservient. Circumstances are not now the same. Altho’ the two countries are again brought together by stipulations of amity and commerce, the confidence and cordiality which formerly subsisted have suffered a deep wound from the occurrences of late years. Jealousies probably still remain that the Atlantic States have a partiality for Great Britain, which may in future throw their weight into the scale of that rival. It is more than possible also, that under the influence of those jealousies, and of the alarms which have at times prevailed of a projected operation for wresting the mouth of the Mississippi into the hands of Great Britain, she may have concluded a pre-occupancy of it by herself to be a necessary safeguard against an event, from which that nation would derive the double advantage of strengthening her hold on the United States, and of adding to her commerce a monopoly of the immense and fertile region communicating with the sea, thro’ a single outlet. This view of the subject, which suggests the difficulty which may be found in diverting France from the object, points at the same time to the means that may most tend to induce a voluntary relinquishment of it. She must infer from our conduct and our communications, that the Atlantic States are not disposed to enter, nor are in danger of being drawn into partialities towards Great Britain, unjust or injurious to France; that our political and commercial interests afford a sufficient guarantee against such a state of things, that without the co-operation of the United States, Great Britain is not likely to acquire any part of the Spanish possessions on the Mississippi, and that the United States never have favored, nor so long as they are guided by the clearest policy, ever can favor such a project. She must be led to see again, and with a desire to shun, the danger of collisions between the two Republics from the contact of their territories, and from the conflict in their regulations of a commerce involving the peculiarities which distinguish that of the Mississippi. Such are the general observations which the President has thought it proper should be communicated to you; that knowing the light in which the subject is viewed by him, you may be less in danger of presenting it in any other. It is not expected that you will have occasion to make any positive use of them, in relation to the Councils of the French Republic, the Minister to which will be charged with that task. In relation to the Spanish Government, altho’ the chief difficulty is not supposed to be there, the President wishes you to cultivate a favorable disposition, by every proper demonstration of the preference given by the United States to the neighbourhood of Spain over that of every other nation. This may be the more important, as it is not improbable that her Councils also may have been affected by rumours of proceedings in this Country, connected with schemes of Great Britain for getting possession of New Orleans.
The Spanish Envoy here has by direction of his Court, complained to the President of some supposed disrespectful and illegal conduct in Colo. Humphreys relating to a Stair-case, the use of which was common to him and others. It is probable that this little complaint will have its termination in that of the diplomatic character of Colo. Humphreys. Should it happen otherwise your joint prudence will no doubt be able by proper explanations and assurances to satisfy the Spanish government, without degrading the Minister of your own, and to throw into oblivion an incident that cannot deserve much of the attention of either.
A representation founded on the complaint of the Governor of Cuba, has also been made and repeated by the Spanish Envoy here, in pursuance of instructions from his Court, against Capt. Mallony of the Ganges sloop of war, for capturing a French privateer within the jurisdiction of Cuba. Assurances have been given to the Spanish Envoy, and may be repeated by you, if necessary, to the Spanish Court, that the United States are always ready to manifest the same respect to foreign jurisdictions which they require for their own, that several unavoidable circumstances, as well as the absence of Captain Mallony have hitherto delayed a full enquiry into the case; but that, as he is now said to be returned, measures will be immediately taken for calling him to a just account, and subjecting him to any animadversions which his conduct may be found to deserve.
The quarantine laws of Spain, are much complained of as unnecessarily rigorous and injurious to the trade of this Country. You will make this an object of your enquiry and will by such representations as facts may warrant and prudence permits endeavour to obtain a mitigation of the evil. It has been suggested by the Consul at Lisbon and seems reasonable, that certificates of health addressed to our Consuls, should be taken by our vessels, bound for Ports where Consuls reside. The idea has been stated to the Secretary of the Treasury, and it is probable that with the approbation of the President, it will be carried into effect thro’ the Custom House. Should any such regulation be made a condition of favourable change in the quarantine, you will lose no time in forwarding us notice of it.
The circumstances under which our trade is carried on thro’ New Orleans, require that a recognized character should be permitted to superintend and protect it within the stipulated limits. Hitherto a regular Consul has been refused there, as at other Colonial ports of Spain. This cannot be reasonable, because the United States have acknowledged rights there, to which they do not pretend elsewhere. This is a matter, if Spain is to retain the mouth of the Mississippi, of the most serious importance to the United States, and as it may affect the confidence and friendship of the two nations, to Spain also. An informal Agent, has indeed been tolerated at New Orleans, but his interpositions have very little effect in rescuing either our Citizens or our commerce from a treatment which if not varied, must have tendencies destructive of the policy of the conciliatory treaty entered into by His Catholic Majesty. Measures will be taken for obtaining more circumstantial information on this head than we now possess. In the mean time it will be proper for you to avail yourself of favourable occasions as they occur, to draw the attention of the Spanish Government to that quarter, to impress on it the necessity of some further regulations calculated to give due effect to the amicable intention of the arrangements already made, and to obtain as evidently proper in itself, and advantageous to both parties, the admission of a respectable and regular Consul to take care of the American rights and interests, and to witness and report the justice and liberality which we are willing to believe it is the purpose of His Catholic Majesty should be shewn to both.
Among other reasons requiring an official character at the Port of New Orleans it is indispensably necessary that papers authenticating the property of cargoes shipped on American account should be sanctioned and certified by an officer of our own to protect them at sea from cruisers of the powers at war; and as that port will be the resort of so many of our trading citizens, we feel the want of such an officer to attest the multiplied transactions, which take place among them in reference to their commercial concerns.
A proposition was made by the Spanish Government in March 1800 thro’ Colo. Humphreys for the mutual delivery of “deserters and other offenders” on the bordering territories of the two nations. You are sufficiently aware of the objections to such a regulation between nations whose rules of jurisprudence so essentially differ, as well as of the considerations springing from the particular constitution and circumstances of the United States. It will not be proper for you therefore to revive this subject if it should appear to have gone out of attention; nor if you should be reminded of it, to say more than that the proposition has been received with all the respect due to it, and will be considered under the influence of the sincerest disposition to guard the existing friendship and good neighbourhood against every possible interruption; that the subject however is not without difficulties, in some degree peculiar to the Government of the United States, and which would at least require any regulations thereon to be well matured and carefully circumscribed. It is a fact which you may verbally mention, if thought proper, that the President has declined an arrangement with our British neighbours for a like delivery, in cases of desertion and other offences not already stipulated by Treaty.
In the commissions to our Consuls it has been usual to define their respective jurisdictions, by comprehending therein all places nearer to the residence of each, than to that of any other Consul. The Spanish Government has given notice that exequaturs would no longer be granted without a more precise demarkation. It is so difficult to conform to this requisition, and the requisition itself appears to be of so little necessity or use, that friendly and seasonable explanations may lead to an abandonment of it. The experiment ought at least to be made, but without an importunity disproportionate to the value of the services which an exequatur would authorize, beyond what may be rendered in the character of an Agent. An enquiry into the laws and usages of Spain, will enable you to make the proper estimate on this subject.
Your allowance as limited by law to a Minister Plenipotentiary is 9000 dollars a year; for all personal services and other expenses, with an outfit of a years salary, and a quarters salary for your return. The costs of Gazettes and pamphlets transmitted to this office, of the printing of necessary papers, of postage, and of Couriers, not being considered as included in “personal services and other expenses” will form a separate charge in your accounts; but no other charge of any description will be admitted, where not expressly directed to be incurred. Your salary according to an established rule will commence from the time of your leaving home on your mission, and will cease on your receiving notice or permission to return; after which the additional quarters allowance takes place. These particulars are stated thus exactly that you may be relieved from all doubts on the subject of your accounts, which you will keep in remembrance, are to be regularly and punctually transmitted by duplicates, for settlement with the Treasury at the end of every quarter, computing from the first day of July next as the beginning of the first quarter. Your passage will be provided by yourself and out of your allowance; for that and other accommodations you may draw for any sum not exceeding your outfit, before you embark. After that, your drafts (except as to the balance of your outfit which may be drawn whenever you choose) may be made quarterly, for what may be due at the time. Funds for answering them will be kept in the hands of Willinks, Van Staphorst, and Hubbard at Amsterdam. The person who will live with you and perform the duties of your private Secretary will be clothed with the character of Secretary to the Legation. By this means superior talents and more respectability will be drawn to your aid, and provision will at the same time be made for a continuance of the diplomatic functions in any event that might otherwise interrupt them. He is allowed a salary of 1350 dollars a year, to be drawn at the same times and from the same funds with your own. The Secretary is not yet appointed, nor is it certain who he will be. It will probably be a young man of intelligence and very estimable character from Kentucky, of the name of Graham, unless he should be unwilling to accept the appointment. Whoever may ultimately receive the appointment will be requested to join you at Madrid as soon as possible. I am &c &c.
James Madison
 

   
   Letterbook copy (DNA: RG 59, IC, vol. 1). For surviving enclosure, see n. 1.



   
   Pinckney’s letter of credence, dated 6 June and signed by Jefferson and JM, is in the Archivo Histórico Nacional, Madrid.



   
   Left blank in letterbook copy. The missing date is 1795.



   
   JM referred to article 6 of the Treaty of Alliance (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:38).



   
   For the anti-Spanish designs of Alexander Hamilton and others—directed at New Orleans and Louisiana during the 1798–99 crisis in American-French relations—see Whitaker, Mississippi Question, pp. 116–29.



   
   See Yrujo to JM, 4 June 1801 (second letter), and n. 1.



   
   See Gallatin to JM, ca. 1 July 1801.



   
   See William E. Hũlings to JM, 2 May 1801, and Evan Jones to JM, 15 May 1801, and n. 5.



   
   Jefferson formally nominated John Graham to be Pinckney’s private secretary in January 1802. Graham later served as chief clerk of the State Department, 1807–17 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:401).


